253 P.3d 52 (2010)
2010 OK 86
Leslie RICHMOND, Lance Richmond, and Lia Lea Richmond, Petitioners,
v.
The Honorable Don A. WORK, Associate District Judge, Woodward, County, Respondent, and
Chesapeake Operating, Inc., Real Party in Interest.
No. 108,860.
Supreme Court of Oklahoma.
December 6, 2010.

ORDER
¶ 1 The petitioners' application to assume original jurisdiction is granted. A writ is hereby issued, prohibiting the respondent judge Don A. Work from enforcing his order filed October 21, 2010, in Chesapeake Operating, Inc., v. Leslie Richmond et al., Woodward County District Court Case No. CV-2008-23, which order modified the appraisers' report without compliance with 52 Ohio St. 318.5(F). Under this statute, an appraiser's report can only be modified following a hearing on an exception to the report that was filed within thirty (30) days of the date the appraisers' report was filed with the Court. *53 Neither party filed a timely exception in the case at hand.
¶ 2 EDMONDSON, C.J., TAYLOR, V.C.J., HARGRAVE, WATT, WINCHESTER, COLBERT, and REIF, JJ., concur.
¶ 3 KAUGER, J., not participating.